COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Frank and Clements
Argued at Richmond, Virginia


EDWIN EUGENE GELLETLY, JR.
                                            MEMORANDUM OPINION * BY
v.      Record No. 2563-00-2             JUDGE JEAN HARRISON CLEMENTS
                                                 AUGUST 7, 2001
ELANA H. GELLETLY


             FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      Melvin R. Hughes, Jr., Judge

             Edwin Eugene Gelletly, Jr., pro se.

             Eileen A. Smith (Spinella, Owings & Shaia, on
             brief), for appellee.


        Edwin Eugene Gelletly, Jr., (husband) appeals from a decision

of the trial court denying his motion to terminate or reduce

spousal support.    Elana H. Gelletly (wife) cross-appeals the

denial of her motion for sanctions and attorney's fees.       On

appeal, husband contends the trial court erred (1) in failing to

act upon wife's intentionally false and misleading testimony, (2)

in finding the evidence insufficient to support his motion, (3) in

refusing to admit evidence of wife's bankruptcy and statements in

discovery, and (4) in receiving improper and direct contact by the

wife.    In her cross-appeal, wife contends the trial court abused

its discretion in denying her motion for sanctions and attorney's


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
fees.    Each party seeks an award of attorney's fees and costs on

appeal.    Finding appellate review procedurally barred, we affirm

the decision of the trial court.    Accordingly, we dismiss wife's

motion to exclude parts of husband's designation of the record and

deny each party's request for attorney's fees and costs.

        As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential

value, this opinion recites only those facts and incidents of the

proceedings as necessary to the parties' understanding of the

disposition of this appeal.

        Our review of an appeal is restricted to the record.   Turner

v. Commonwealth, 2 Va. App. 96, 99, 341 S.E.2d 400, 401 (1986).

"An appellate court must dispose of the case upon the record and

cannot base its decision upon appellant's petition or brief, or

statements of counsel in open court.     We may act only upon facts

contained in the record."    Smith v. Commonwealth, 16 Va. App. 630,

635, 432 S.E.2d 2, 6 (1993).    Furthermore, we do not presume on

appeal that the trial court has erred.     Indeed,

             "[w]e have many times pointed out that on
             appeal the judgment of the lower court is
             presumed to be correct and the burden is on
             the appellant to present to us a sufficient
             record from which we can determine whether
             the lower court has erred in the respect
             complained of. If the appellant fails to do
             this, the judgment will be affirmed."

Id. (quoting Justis v. Young, 202 Va. 631, 632, 119 S.E.2d 255,

256-57 (1961)).


                                 - 2 -
     The trial court's record in this case is voluminous.

However, the appendix is only twenty-one pages and lacks nearly

all the documents pertinent to this appeal, including the final

order appealed from.   Upon our review of the briefs, the appendix,

and the record, we conclude that the parties have failed to

provide us with an adequate appendix or references to the record

to enable us to address the factual issues that have been raised

by both parties and determine whether the trial court erred.    "We

will not search the record for errors in order to interpret the

appellant's contention and correct deficiencies in a brief."

Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239

(1992).

     Furthermore, husband has raised various issues for the first

time on appeal and has requested for the first time specific

relief in the appellate court that was not requested in the trial

court.    We "will not consider an argument on appeal which was not

presented to the trial court."    Ohree v. Commonwealth, 26 Va. App.
299, 308, 494 S.E.2d 484, 488 (1988).

            The main purpose of requiring timely specific
            objections is to afford the trial court an
            opportunity to rule intelligently on the
            issues presented, thus avoiding unnecessary
            appeals and reversals. In addition, a
            specific, contemporaneous objection gives the
            opposing party the opportunity to meet the
            objection at that stage of the proceeding.

Weidman v. Babcock, 241 Va. 40, 44, 400 S.E.2d 164, 167 (1991).




                                 - 3 -
     For these reasons, we are barred from considering the issues

before us.   Accordingly, we affirm the trial court's judgment.

                                                         Affirmed.




                               - 4 -